Beck, 3?. J.
The finding of the trial judge, to whom the issues of law and fact in the case were submitted, is not without evidence to support it, and his judgment awarding the fund in controversy to the defendants in error will not be disturbed here.

Judgment affirmed.


All the Justices concur, except Gilbert, J., disqualified.

Eeceivership and .intervention. Before Judge Munro. Taylor superior court. November 5, 1916.
Jule Felton, for plaintiff in error.
J ere M. Moore and G. W. Foy, contra.